^ sji }|i $ # ^ ' $ $
1. The petitioner alleged that while working for the respondent as a route foreman he froze his left foot.
❖ . ❖ sjc sH ❖ # %
3. He did not tell the respondent that he had suffered an accident but mentioned that he had frozen his toes, not saying how it had occurred.
##****❖*
6. Several lay witnesses testified for the petitioner, to the effect that they knew that he had frozen his toes' and that he wa's wearing a boot on his foot and that his foot was giving him discomfort. None of these witnesses, however, were superiors óf the petitioner, and although they might have known of this condition; this knowledge was not noticed to the respondent.
7. The burden of proof is upon the petitioner to prove knowledge or notice of the employer within ninety days of the injury which the man is alleged to have suffered, and the petitioner has failed to sustain this burden of proof. Bryant v. Fissell, 84 N. J. L. 72; section 15, Workmen Compensation law.
It is therefore ordered that this petition be dismissed.
W. E. Stubbs, Deputy Commissioner.